            Case 2:20-cv-02343-KJN Document 24 Filed 01/25/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    STEVE CRUMP,                                        No. 2:20-cv-2343 KJN P
12                         Plaintiff,
13              v.                                        ORDER
14    A. O’CAMPO, et al.,
15                         Defendants.
16

17             Plaintiff is a state prisoner, proceeding pro se, in an action brought under 42 U.S.C.

18   § 1983. On November 30, 2020, plaintiff filed an amended complaint. On January 14, 2021,

19   plaintiff filed a motion asking the court to remove the exhibits appended to his original complaint

20   and append them to his amended complaint. Good cause appearing, plaintiff’s motion is granted.

21             Accordingly, IT IS HEREBY ORDERED that:

22             1. Plaintiff’s motion (ECF No. 23) is granted; and

23   ////

24   ////

25   ////

26   ////

27   ////

28   ////
                                                          1
         Case 2:20-cv-02343-KJN Document 24 Filed 01/25/21 Page 2 of 2


 1            2. The Clerk of the Court is directed to remove the exhibits from plaintiff’s original

 2   complaint (ECF No. 1 at 7-34) and append them to plaintiff’s amended complaint (ECF No. 5) as

 3   “exhibits from plaintiff’s original complaint,” and docketed as ECF No. 5-1.1

 4   Dated: January 24, 2021

 5

 6

 7
     /crum2343.exh
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
     1
27     Plaintiff also appended exhibits to his amended complaint, some of which appear to be
     duplicates of those appended to his original complaint. Therefore, if plaintiff refers to such
28   exhibits in the future, he should clearly identify the exhibit to which he refers.
                                                          2
